IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-40897
                          Summary Calendar



GUY L ALLEN

          Plaintiff - Appellant

     v.

CINDY WEEMS, Justice of Peace; WOOD COUNTY, Commissioners;
CITY OF WINNSBORO; CHIEF OF POLICE, City of Winnsboro; CITY
ATTORNEY, City of Winnsboro

          Defendants - Appellees

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 6:02-CV-56
                       --------------------
                         November 11, 2002

Before KING, Chief Judge, and WIENER and CLEMENT, Circuit Judges.

PER CURIAM:*

     Guy L. Allen, Texas prisoner # 642038, appeals from the

district court’s dismissal with prejudice of his civil-rights

lawsuit, filed pursuant to 42 U.S.C. § 1983, as frivolous under

28 U.S.C. § 1915A(b).   This court reviews this dismissal for an

abuse of discretion.    See Berry v. Brady, 192 F.3d 504, 506 (5th

Cir. 1999).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-40897
                                -2-

     The basis for Allen’s instant lawsuit is his contention that

references to his conviction for sexual assault erroneously list

TEX. PENAL CODE ANN. § 22.011 as the statute under which he was

convicted.   Examination of the record shows that Allen’s claim

lacks an arguable basis in law.   Accordingly, the district court

properly dismissed Allen’s lawsuit as frivolous under 28 U.S.C.

§ 1915A(b)(1).   See Berry, 192 F.3d at 506.   The district court’s

judgment is AFFIRMED.